t c memo united_states tax_court denine kerns and bryan kerns petitioners v commissioner of internal revenue respondent docket no filed date denine kerns and bryan kerns pro sese emma s warner and hans famularo for respondent memorandum opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure the issue for decision is whether petitioners’ tax_liability was increased by their receipt of excess advance premium_tax_credit aptc payments under sec_36b respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that he is entitled to judgment as a matter of law we agree and accordingly will grant the motion background the following facts are drawn from the parties’ motion papers including the exhibits and declarations attached thereto see rule b petitioners resided in california when they petitioned this court covered california is an american health benefit exchange exchange un- der the patient protection and affordable_care_act aca pub_l_no sec_1311 sec_124 stat pincite codified pincite u s c sec dur- ing petitioners enrolled through covered california in two blue shield medi- cal insurance plans petitioners enrolled in the first plan from february through date finding the first plan unsatisfactory they enrolled in a second plan 1unless otherwise noted all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2aca refers collectively to the patient protection and affordable_care_act pub_l_no 124_stat_119 and the health care and education reconciliation act of pub_l_no 124_stat_1029 on date and remained enrolled in it through the end of both plans required petitioners to pay monthly premiums at petitioners’ election the u s department of the treasury treasury off- set part of their monthly premiums by making aptc payments to blue shield see u s c sec treasury made these aptc payments on the basis of petitioners’ projected household_income and their expected eligibility for a tax_credit under sec_36b the aptc payments totaling dollar_figure in reduced petitioners’ monthly premium on each blue shield plan by at least dollar_figure on date petitioners timely filed for a form_1040 u s individual_income_tax_return on which they elected joint filing_status they re- ported adjusted_gross_income agi of dollar_figure they claimed personal exemp- tions for themselves and no exemptions for dependents they did not attach to their return form_8962 premium_tax_credit nor did they reconcile their receipt of advance_payments with their eligibility for the sec_36b credit the irs determined that petitioners were not eligible for any credit because their household_income exceeded the maximum allowable under sec_36b and c a on date the irs issued petitioners a timely notice_of_deficiency determining that they owed additional tax equal to the total aptc paid to blue shield on their behalf ie dollar_figure on date petitioners timely mailed to this court a petition for redetermination they did not challenge their receipt of advance_payments or their ineligibility for an aptc they instead attacked the validity of their insurance contracts contending that their insurer’s purported malfeasance negated the benefit of the premiums_paid by them and by treasury on their behalf on date respondent filed a motion for summary_judgment to which petitioners have responded a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioners allege state law claims against blue shield and or covered cali- fornia for among other things false advertising unfair business practices and breach of duty these allegations presumably give rise to disputes of fact but for petitioners’ case to survive a well-pleaded motion for summary_judgment they must show genuine disputes of material fact none of the factual disputes they al- lege is material to determination of their federal_income_tax liability we ac- cordingly conclude that the question before us may appropriately be adjudicated summarily b analysis the aca created sec_36b which provides a refundable_credit for tax- payers who are insured by a qualified_health_plan and have household_income of no more than above the federal poverty_line fpl see sec_36b mcguire v commissioner 149_tc_254 the fpl is determined by guidelines in effect on the first day of the exchange’s regular enrollment period for the relevant year sec_36b sec_1_36b-1 income_tax regs the first day of covered california’s regular enrollment period for was in date see c f_r sec b at that time the fpl for a two- person household in california was dollar_figure see fed reg date multiplying that figure by yields an income limit of dollar_figure under sec_36b household_income equals the sum of the taxpayer’s modified_adjusted_gross_income magi and the magi of certain other persons for whom the taxpayer is allowed dependency_exemptions see sec_36b magi equals agi plus specified items of income eg foreign-earned income normally excluded from agi id subpara b no specified items of income are involved here so petitioners’ magi equaled their agi treasury may at the election of the taxpayer reduce the taxpayer’s current monthly premiums by remitting aptc payments to the issuer of the taxpayer’s qualified_health_plan see u s c sec mcguire v commissioner t c pincite after the close of the year participating taxpayers must reconcile their receipt of the advance_payments with their calculated eligibility for the credit sec_36b if advance_payments exceed aptc eligibility the taxpayer must report the difference as additional income_tax id para a petitioners for reported agi of dollar_figure because petitioners’ magi equaled their agi and because they filed jointly and claimed no other personal exemptions their household_income equaled their agi the excess of their house- hold income over dollar_figure--400 of the fpl for a two-person household in california for 2014--was thus dollar_figure because petitioners’ household_income substantially exceeded the income limit for sec_36b credit eligibility they were ineligible for any aptc in where as here taxpayers are ineligible for an aptc their tax_liability is increased dollar-for-dollar by the aptc payments made on their behalf see sec_36b mcguire t c pincite palafox v commissioner tcmemo_2018_124 at keel v commissioner tcmemo_2018_5 at gibson v commissioner tcmemo_2017_187 at sec_1_36b-4 example income_tax regs see also perry v commissioner tcmemo_2018_90 at n petitioners accordingly have a deficiency in income_tax equal to dollar_figure the total of the aptc payments remitted by treasury to blue shield petitioners do not dispute that treasury made aptc payments on their behalf nor do they dispute the correctness of the computations set forth above instead they ask us to review various state law claims they assert against blue shield and or covered california petitioners contend that their insurer’s alleged malfeasance nullifies any_tax liability arising from the aptc payments that treasury made on their behalf but sec_36b explicitly provides that i f the advance_payments to a taxpayer exceed the credit allowed by this section the tax imposed by this chapter for the taxable_year shall be increased by the amount of such excess emphasis added this statutory mandate does not admit of equitable exceptions see mcguire t c pincite and it cannot be nullified or offset by claims petitioners may have against other parties under state law if petitioners wish to pursue these state law claims they are free to do so in another forum to reflect the foregoing an order and decision will be entered for respondent
